 1   Andrew Rozynski, Esq. (NY# 5054465; Pro Hac Vice)
     EISENBERG & BAUM, LLP
 2   24 Union Square East, Fourth Floor
     New York, NY 10003
 3
     212-353-8700 (tel.)
 4   212-353-1708 (fax)
     arozynski@eandblaw.com
 5   Attorneys for Plaintiffs
 6
 7
                                           UNITED STATES DISTRICT COURT
 8                                     NORTHERN DISTRICT OF CALIFORNIA
                                                     OAKLAND DIVISION
 9   ----------------------------------------------------------------
10    MELVIN PATTERSON, AND
      BRANTON STEWART,                                                Case. No. 4:19-cv-05205-HSG
11
                                          Plaintiffs,                   STIPULATION AND
12                                                                      ORDER TO ADJOURN
13                       against                                        TELEPHONIC CONFERENCE
                                                                        TO NOVEMBER 12, 2019 AT
14    BURNING MAN PROJECT,                                              3:00 P.M.
15                                       Defendant.
16
     ----------------------------------------------------------------
17
              Pursuant to Rule 7-12 of the Civil Local Rules for the U.S. District Court for the Northern
18
19   District of California, Defendant BURNING MAN PROJECT (“Defendant”) and Plaintiffs MELVIN

20   PATTERSON & BRANTON STEWART (“Plaintiffs”) hereby stipulate and agree, subject to the Order
21   of this Court, that the telephonic conference now scheduled to occur on Tuesday, November 5, 2019, at
22
     2:30 p.m. is hereby rescheduled for Tuesday, November 12, 2019, at 3:00 p.m.
23
24
25
26
27
28
                                                                  -1-
     Case. No. 4:19-cv-05205-HSG
     STIPULATION AND ORDER TO ADJOURN TELEHPONIC CONFERENCE
 1   Dated: November 5, 2019              ERICKSEN ARBUTHNOT

 2                                              By: s/Andrew J. Kozlow
                                                Andrew J. Kozlow, Esq.
 3
                                                Attorneys for Defendant
 4
 5   Dated: November 5, 2019              EISENBERG & BAUM, LLP
 6                                              By: s/Andrew Rozynski
 7                                              Andrew Rozynski, Esq.
                                                Attorneys for Plaintiff
 8
 9
10
11
12
13                                     ORDER

14          PURSUANT TO STIPULATION, IT IS SO ORDERED. Counsel shall contact CourtCall at
            (866) 582-6878 to make arrangements for the telephonic appearance.
15   Dated: 11/5/2019
16                                            ____________________________________
                                                       United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
     Case. No. 4:19-cv-05205-HSG
     STIPULATION AND ORDER TO ADJOURN TELEHPONIC CONFERENCE
